Title: From George Washington to Thomas Lansdale, 1 November 1782
From: Washington, George
To: Lansdale, Thomas


                  
                     sir
                     Head Quarters 1st Novemr 1782.
                  
                  Instead of halting your Detachment at Pompton, as directed in my Orders of the 21st of October, you will continue their march towards the North River, until you come within three or four Miles of N. Windsor, where you will receive Orders to move to your hutting ground.
                  Should you have relieved the Block House—at the Clove, with a detachment of your Men, & Genl Hazens Regt should not be arrived—You will proceed on your Route, leaving that Detachment with Orders to follow you, as soon as they shall be relieved by a Party from Hazens.  I am sir &c.
                  
               